DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaspar, Imre et al. “Terminal Deoxynucleotidyl Transferase Mediated Production of Labeled Probes for Single-molecule FISH or RNA Capture.” Bio-protocol vol. 8,5 e2750. 5 Mar. 2018, doi:10.21769/BioProtoc.2750 (Gasper).
Gasper teaches a solution(s) being free of chaotropic salts and comprising 1) ethylene carbonate and 2) Triton X-100 (e.g., full-HYBEC or wash-HYBEC). See Material and Reagents, pages 3-4; Recipes 9-10, page 18. Thus, Gasper teaches all of the instantly claimed elements of claims 16-19 in a singular embodiment.
It is noted that the claims are drawn to a “binding solution for isolating nucleic acids from a biological sample” or “kit for isolating nucleic acids from a biological sample”; however, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, there is no structural difference between the claimed invention and the prior art, and the prior art structure is capable of performing the intended use. Thus, claims 16-19 are anticipated.
Regarding claim 20, the Material and Reagents of Gaspar include Dynabeads® (e.g., magnetic particles); full-HYBEC and wash-HYBEC (e.g., a solution free of chaotropic salts and comprising 1) ethylene carbonate and 2) Triton X-100);  a lysis buffer; wash buffers; and an elution buffer. The examiner interprets the Material and Reagents of Gaspar to be a kit. Gasper teaches all of the instantly claimed elements in a singular embodiment. Thus, claim 20 is anticipated.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaspar, Imre et al. “Terminal Deoxynucleotidyl Transferase Mediated Production of Labeled Probes for Single-molecule FISH or RNA Capture.” Bio-protocol vol. 8,5 e2750. 5 Mar. 2018, doi:10.21769/BioProtoc.2750 (Gasper) as applied to claims 16-20 above, and further in view of Greenfield EP 1354036 B1 (Greenfield) and Kirsch US 2017/0121702 A1 (Kirsch) in combination.
Gasper teaches RNA capture from ovarian lysate (G.; pages 12-13). Said method comprising steps 1-17 wherein, roughly, steps 1-4 correspond to instant step a), steps 5-12 correspond to instant step b), steps 13-15 correspond to instant step c), and steps 16-17 correspond to instant step d).
1. Isolate ovaries from well-fed 2-3 day old Drosophila melanogaster in PBS (see Note 13).
2. Remove PBS and resuspend with 3 volumes lysis buffer (comprises EDTA and SDS; see Recipes).
3. Mechanically homogenize using a tissue grinder.
4. Transfer to fresh 15 ml tubes and clear the lysate by centrifugation (5 min at 140 x g).
5. Transfer the supernatant to a fresh tube and dilute with 2 volumes capturing hybridization buffer (comprises EDTA, SDS, and ethylene carbonate; see Recipes).
6. Preclear by adding 1:50 v/v Pierce® Avidin Agarose prewashed with a 1:2 mix of lysis buffer and capturing hybridization buffer.
7. Keep on a rotator for 30 min at room temperature.
8. Remove Avidin agarose by centrifugation (5 min at 140 x g).
9. Split the precleared lysate (keep 0.1% as input sample) and supplement it with 0.25 µg (see Note 14) of targeting and non-targeting control biotinylated DNA probes per ml of ovaries and incubate at 37 °C for 2 h on a rotator.
10. Pre-wash 3.75 µl magnetic Streptavidin beads per ml lysate with a 1:2 mix of lysis buffer and capturing hybridization buffer.
11. Add magnetic Streptavidin beads to lysate and keep rotating for 1 h at 37 °C.
12. Collect the beads using a magnetic rack.
13. Wash beads three times for 5 min at 37 °C with low salt wash buffer (see Recipes).
14. Wash beads two times for 5 min at 37 °C with high salt wash buffer (see Recipes).
15. Wash beads three times for 5 min at 37 °C with low salt wash buffer.
16. Elute the RNA from the beads by adding elution buffer (see Recipes) and boil at 95 °C for 5 min. Use approx. 0.75 µl TE buffer per µl Streptavidin bead slurry used in Step H10.
17. Extract the RNA using an RNA extraction kit and determine the amount of captured RNA of targeting and non-targeting probes by qRT-PCR or Northern blot.
Gaspar differs from the instantly claimed invention in that Gaspar does not teach a method wherein, in the binding solution comprises at least one non-ionic surfactant; however, this deficiency would have been obvious in view of the teachings of Greenfield and Kirsch in combination.
Greenfield relates to compositions and methods for releasing and isolating nucleic acids from biological samples, including whole tissue [0001]. In certain embodiments, these methods include combining the sample with at least one cationic surfactant, at least one protease, and a buffer to form a reaction composition [0005]. In certain embodiments, the reaction composition further comprises a second surfactant. The term "surfactant" refers to a surface-active agent that generally comprises a hydrophobic portion and a hydrophilic portion [0054]. Examples of surfactants include, but are not limited to, detergents and bile acid salts. Surfactants may be categorized as anionic, nonionic, zwitterionic, or cationic, depending on whether they comprise one or more charged group. Anionic surfactants, such as SDS or lauryl sarkosine, contain a negatively charged group and have a net negative charge. Nonionic surfactants contain non-charged polar groups and have no charge. Exemplary nonionic surfactants include, but are not limited to, t-octylphenoxypolyethoxyethanol (Triton X-100), polyoxyethylenesorbitan monolaurate (Tween 20), polyoxyethylenesorbitan monolaurate (Tween 21), polyoxyethylenesorbitan monopalmitate (Tween 40), polyoxyethylenesorbitan monostearate (Tween 60), polyoxyethylenesorbitan monooleate (Tween 80), polyoxyethylenesorbitan monotrioleate (Tween 85), (octylphenoxy)polyethoxyethanol (IGEPAL CA-630/NP40), triethyleneglycol monolauryl ether (Brij 30), and sorbitan monolaurate (Span 20). 
Kirsch relates to a RNA binding buffer comprising (a) at least one chaotropic agent; and (b) an organic solvent selected from the group consisting of ethylene carbonate, ethylene glycol diacetate and 2-pyrrolidone or combinations thereof (Abstract). Kirsch teaches that by using a detergent, the sample can be stabilized and/or higher yields/better RNA purity can be obtained [0041]. The detergent supports the lysis the cells contained in the sample and can further reduce protein absorption to the solid phase leading to higher RNA yield and higher purity. An anionic detergent can support the binding of DNA to a first solid support; whereas other can help to avoid binding of RNA to a first solid support in the absence of a binding solution, in order to reduce DNA contamination.
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Gaspar, Greenfield, and Kirsch are each drawn to methods for releasing and isolating nucleic acids from biological samples. They are from the same field of endeavor, and/or are reasonably pertinent to a process for isolating nucleic acids from a biological sample.
In the absence of unexpected results, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine or substitute SDS (e.g., a surfactant) with another known surfactant such as Tween 80, Triton X-100, or the like as SDS, Tween 80, and Triton X-100 were recognized in the art as being in the class of compounds. One would have had a reasonable expectation of success as they are in the same art-recognized class of compounds.
All of the instant limitations are taught by the combination of Gaspar, Greenfield, and Kirsch. A person of ordinary skill in the art would have had a reason to combine the teachings of Gaspar, Greenfield, and Kirsch. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Gaspar, Greenfield, and Kirsch. Thus, claims 1-15 would have been obvious based on the preponderance of the evidence.

Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/